Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered July 23, 1997, convicting defendant, after a jury trial, of murder in the first degree, and sentencing him to life imprisonment without parole, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence clearly established that the killing took place "while the defendant was in the course of committing or attempting to commit and in furtherance of robbery” (Penal Law § 125.27 [1] [a] [vii]; see, People v Slaughter, 78 NY2d 485, 490-491). Concur— Nardelli, J. P., Ellerin, Lerner, Buckley and Friedman, JJ.